Citation Nr: 1644357	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a joint condition, to include a low back disability, fibromyalgia, and an undiagnosed illness. 

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The appellant served on active duty from June 1986 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A Travel Board hearing was held in June 2011 before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In May 2013, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with the Board's May 2013 remand instructions.  Specifically, additional efforts must be made to obtain records of medical treatment reported by the Veteran.  Then, addendum medical opinions and a supplemental statement of the case (SSOC) must be provided ensuring VA has readjudicated the Veteran's claims with consideration of all the evidence of record. 

In its May 2013 remand, the Board instructed the AOJ to obtain records from the Indian Health Service (IHS) facility in Pine Ridge, South Dakota, as well as the German hospital where the Veteran was treated in June 1991 following a motor vehicle accident.  The record before the Board does not indicate that this development was completed.  The Veteran's virtual claims file includes records from the VA Black Hills Health Care Services (HCS) Hot Springs Campus dated from January 1997 to April 2008 and the AOJ appears to have labelled these records as satisfying the remand instructions pertaining to the IHS; however, the IHS is a federal health program under the United States Department of Health and Human Services (HHS) and operates separate facilities from VA.  In addition, the duty to assist letter mailed to the Veteran in June 2013 is not complete in the claims file and does not indicate whether the Veteran was specifically asked to authorize VA to obtain IHS records and/or provide additional information about the German hospital where he was treated in June 1991.  Therefore, the Board finds that additional efforts must be made to obtain the previously identified medical records.  

Following completion of the records development indicated above, addendum medical opinions may be necessary with respect to the July 2013 VA joints examination and the August 2016 VA TBI examination.  The August 2016 TBI examiner was unable to locate an English translation of the Veteran's June 1991 German hospital records, but review of the virtual claims file shows that a translation of these documents is associated with the record.  An addendum medical opinion is therefore necessary once a VA examiner has had the opportunity to review these highly probative records.  With respect to the July 2013 VA joints examination, the VA examiner's negative medical opinion was based, in part, on a finding that there was no continuity of treatment for musculoskeletal complaints and no medical evidence of such complaints until approximately 10 years after the Veteran's discharge from active duty.  If VA obtains IHS treatment records documenting earlier treatment for joint pain, an addendum medical opinion is required.  

Finally, the Board notes that the May 2013 remand specifically instructed the AOJ to readjudicate the claims on appeal and issue a SSOC if the full benefit sought by the Veteran was not awarded.  A SSOC was issued in October 2013, but additional evidence was subsequently added to the record, including VA treatment records and an August 2016 VA TBI examination issued in response to a grant of equitable relief from the Secretary of VA. VA regulations require the issuance of a SSOC before a case is returned to the Board except in certain limited circumstances that are not present here.  See 38 C.F.R. § 19.31(c).  Thus, if the AOJ determines that service connection is not warranted for the claimed joint and TBI disabilities after performing the development ordered by the Board, a SSOC must be issued to the Veteran and his representative.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his current address and ask him to provide medical release forms authorizing VA to obtain records of medical treatment from Capio Mathilden Hospital in Büdingen, Germany, dated in June 1991 and records from the IHS Pine Ridge Hospital dated prior to July 1997.   

If valid release forms are received, obtain the records of treatment identified above.  All efforts made to obtain the records should be documented in the claims file, and if any records are unavailable, the Veteran and his representative should be informed and provided the opportunity to submit the requested records.

2.  If records are received from Pine Ridge Hospital documenting treatment for joint complaints prior to July 1997, provide the claims file to an appropriate VA examiner and request an addendum medical opinion to the July 2013 VA joints examination. 

After review of the claims file, to include any additional medical records from Pine Ridge Hospital and the July 2013 VA examination, the examiner should determine the following:
a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has a joint condition that is related to service; and,

b)  Whether the Veteran meets the criteria for a diagnosis of fibromyalgia or manifests an undiagnosed illness based on his joint complaints and any medical findings.  

The VA examiner should consider the Veteran's complaints of knee and ankle pain in service.  If the examiner determines that a VA examination is necessary to provide an opinion, an examination should be performed.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  After completion of the records development above, provide the claims file to the VA examiner who performed the August 2016 VA TBI examination or, if the same examiner is unavailable, to an examiner with the appropriate expertise to render a medical opinion in this case.   

The examiner must review the claims file, including the August 2016 VA examination report and the English translation of the Veteran's June 1991 German discharge summary (located in the virtual claims file under the heading "Military Personnel Records" labelled as received on October 22, 1992).  

The examiner must issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has a TBI due to an in-service motor vehicle accident in 1991.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Then, readjudicate all the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




